                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                              UNITED STATES DISTRICT COURT
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                               FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                        No.: 3:19-cv-00238-JWS
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                      Plaintiffs,

                                                                            v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                    Defendants.




                                                                                 MOTION TO INTERVENE BY HILCORP ALASKA, LLC




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                      1


                                                                             Case 3:19-cv-00238-SLG Document 15 Filed 09/18/19 Page 1 of 4
                                                                           Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Hilcorp Alaska, LLC

                                                                    (“Hilcorp”) respectfully requests leave to intervene as a defendant in this civil action, and

                                                                    to assert the defenses set forth in its accompanying proposed Answer. As set forth more

                                                                    fully in the accompanying Memorandum and the Declaration of Kevin Tabler in

                                                                    accordance with Rule 24(a):

                                                                                   1.     This motion to intervene is timely;

                                                                                   2.     Hilcorp has an interest relating to the transactions that are the subject
                                                                                          of this action;
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                   3.     Hilcorp is so situated that disposition of this action may as a practical
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                          matter impede or impair its ability to protect its interests; and

                                                                                   4.     Hilcorp’s interests may not be adequately represented by existing
STOEL RIVES LLP




                                                                                          parties.

                                                                           Alternatively, in accordance with Rule 24(b), Hilcorp requests permissive

                                                                    intervention because its claims and defenses have questions of law and fact in common

                                                                    with those raised in this action and intervention will not unduly delay or prejudice the

                                                                    adjudication of the rights of the other parties.

                                                                           Hilcorp’s counsel has contacted counsel for the parties to this litigation regarding

                                                                    this motion. Federal Defendants take no position on Hilcorp’s motion to intervene.

                                                                    Plaintiffs state that they “take no position on the motion until [they] see the papers filed

                                                                    with the Court.” 1




                                                                           Declaration of Ryan Steen, ¶ 2.
                                                                           1

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     2


                                                                               Case 3:19-cv-00238-SLG Document 15 Filed 09/18/19 Page 2 of 4
                                                                           Hilcorp respectfully requests that this Court enter the proposed order, filed with this

                                                                    motion, granting it leave to intervene in this action as of right.

                                                                     DATED: September 18, 2019.
                                                                                                                STOEL RIVES LLP

                                                                                                                By: /s/ Ryan P. Steen
                                                                                                                   RYAN P. STEEN (Bar No. 0912084)
                                                                                                                   JASON T. MORGAN (Bar No. 1602010)
                                                                                                                   JAMES C. FELDMAN (Bar No. 1702003)

                                                                                                                       Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     3


                                                                             Case 3:19-cv-00238-SLG Document 15 Filed 09/18/19 Page 3 of 4
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on September 18, 2019, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-JWS

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds - Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel - Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell - Email: kmonsell@biologicaldiversity.org
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen
STOEL RIVES LLP




                                                                    103604698.1 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     4


                                                                                Case 3:19-cv-00238-SLG Document 15 Filed 09/18/19 Page 4 of 4
